EXHIBIT AVX Corporation Announces First Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) July 29, 2008 AVX Corporation (NYSE:AVX) Quarter highlights: · Revenue up almost 4.0%, or $13.7 million, to $396.9 million compared to the same quarter last year. · Earnings per share of $0.18 in the quarter · Dividends of $6.8 million, or $0.04 per share, paid during the first quarter of fiscal 2009. · Cash and cash equivalents and short and long-term investments in securities steady at $807.2 million. Chief Executive Officer and President, John Gilbertson stated, "We are pleased to be able to report that sales for the June quarter were up about 4% compared to the same period last year. The market place remains consistant but cautious resulting from overall uncertainty in global economic conditions.” Operating income for the quarter was $32.0 million. The decline, when compared to the same period last year, reflects higher costs for energy, metals and other materials used in production in addition to the negative impact on costs due to the weaker U.S Dollar. Operating results for the quarter ended June 30, 2008 include restructuring charges of $1.3 million related to worldwide headcount reductions during the quarter. Mr.
